Order entered August 2, 2013




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-12-01642-CR
                                       No. 05-12-01643-CR

                              ELLIS EDWARD JAMES, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                     Dallas County, Texas
                       Trial Court Cause Nos. F12-16679-Y, F12-16678-Y

                                             ORDER
        The Court REINSTATES the appeals.

        On July 8, 2013, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On July 31, 2013, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeals, we VACATE the July 8,

2013 order requiring findings.

        We GRANT the July 31, 2013 extension motion and ORDER appellant’s brief filed as

of the date of this order.

        In his brief, appellant raises issues related to the costs assessed against him. The records,

however, do not contain cost bills or other documents with itemized lists of the costs assessed in
these cases.

       Accordingly, we ORDER the Dallas County District Clerk to file, within FIFTEEN

DAYS of the date of this order, supplemental clerk’s records containing detailed itemizations of

the costs assessed in these cases, including but not limited to, specific court costs, fees, and court

appointed attorney fees. In accordance with Texas Code of Criminal Procedure article 103.001,

the cost bills shall be signed by the officer who charged the cost or the officer who is entitled to

receive payment for the cost. We further ORDER that the supplemental clerk’s records include

documents explaining any and all abbreviations used to designate a particular fee, cost, or court

appointed attorney fee.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.



                                                      /s/     DAVID EVANS
                                                              JUSTICE